OPINION OF THE COURT. — By the
Hon. JOSHUA CHILD.
Courts should have great caution in granting bills of discovery.
*376Answers in chancery, whether to bills purely of discovery, or those seeking relief also, are considered as the written confessions of the party making them.
They are therefore evidence against him, and must be taken altogether.
They cannot be used by the party making them, unless first introduced by the other.
Matters stated in avoidance are subject to be supported or disproved by evidence aliunde on both sides.
Anew trial will be granted-in this case on account of the rejection of testimony on this latter point; costs to abide the event of the suit.
The public surveys in this case were properly admitted to go to the jury for as muchas they were worth; and it was competent for the court to charge the jury as to their legal effect; after hearing all the testimony on both sides.